Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

JACOB R. TAULMAN                                    GREGORY F. ZOELLER
Public Defender                                     Attorney General of Indiana
Kentland, Indiana
                                                    MICHAEL GENE WORDEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                  FILED
                                                                             Feb 06 2013, 9:26 am

                               IN THE
                                                                                     CLERK
                     COURT OF APPEALS OF INDIANA                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




AMBER D. COURTNEY,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 56A03-1206-CR-282
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE NEWTON SUPERIOR COURT
                          The Honorable Daniel J. Molter, Judge
                              Cause No. 56D01-1103-FB-1



                                         February 6, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Following her guilty plea to possession of a narcotic drug, a Class B felony,

because it occurred within 1,000 feet of a family housing complex, 1 Amber D. Courtney

appeals her sentence claiming that it is inappropriate in light of the nature of her offense

and her character.

       We affirm.

                           FACTS AND PROCEDURAL HISTORY

       In March of 2012, the Jasper County Probation Department received information

that Courtney, who was then on probation, was in possession of illegal drugs. The

department conducted a check of her residence, and Courtney produced heroin and a

hypodermic needle that she used to inject it and admitted that the heroin belonged to her.

       Courtney was charged with possession of a narcotic drug and with being an

habitual offender.        Pursuant to a plea agreement, Courtney pleaded guilty to the

possession charge, and the State dismissed the habitual offender enhancement. The trial

court sentenced Courtney to fourteen years with ten years executed in the Indiana

Department of Correction (“DOC”) and four years suspended to probation. Courtney

now appeals.

                                 DISCUSSION AND DECISION

       Courtney contends that her sentence is inappropriate in light of the nature of her

offense and her character under Indiana Appellate Rule 7(B), which provides, “The Court

may revise a sentence authorized by statute if, after due consideration of the trial court’s

decision, the Court finds that the sentence is inappropriate in light of the nature of the

       1
           See Ind. Code § 35-48-4-6.
                                                 2
offense and the character of the offender.” “Although appellate review of sentences must

give due consideration to the trial court’s sentence because of the special expertise of the

trial bench in making sentencing decisions, the rule is an authorization to revise sentences

when certain broad conditions are satisfied.” Purvis v. State, 829 N.E.2d 572, 587 (Ind.

Ct. App 2005), trans. denied, cert. denied 547 U.S. 1026 (2006). The defendant has the

burden of persuading us that her sentence is inappropriate. Childress v. State, 848 N.E.2d

1073, 1080 (Ind. 2006).

       Here, although there is nothing particularly egregious about the nature of the

offense, Courtney’s character proves otherwise. She has prior convictions, including

operating a motor vehicle while intoxicated, reckless driving, and possession of a

controlled substance. In addition, she was found to have violated her probation on a prior

occasion and was on probation when she committed her current crime. The trial court’s

grants of leniency and repeated attempts to effect rehabilitation through probation have

not been successful. Courtney has failed to carry her burden of persuading this Court that

her sentence is inappropriate.

       Affirmed.

MATHIAS, J., and CRONE, J., concur.




                                                3